department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil code date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosures publication date na ce taxpayer_identification_number department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations form tax_year s ended june 20xx and june 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date april 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies catalog number 34809f effect of revocation status ff you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information ff you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations letter rev catalog ‘number 34809f enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit explanations of items form 886-a dees january name of taxpayer tax identification_number year period ended 20xx 20xx issue should internal_revenue_code code be revoked because it does not operate for an exempt_purpose tax exempt status under sec_501 of the facts was incorporated in on october 19xx amended its articles of incorporation on february 19xx to restate the purpose of the corporation the amended purpose is filed form_1023 exemption application_for use of organizations applying for exemption under sec_501 and described in sec_501 of the internal_revenue_code with the internal_revenue_service service on december 19xx the information provided with the application explained e e was formed to provide meaningful educational opportunities to economically deprived persons who have failed to successfully adapt to the traditional public educational programs is the outgrowth of a local which originally began the school program entity that would continue the school program as the school program provides reading math and writing programs specifically geared to the learning challenges of hard core high school dropout populations also offers counseling and work programs for the students later helped establish as the corporate received its favorable determination_letter for exemption under sec_501 of the received an updated determination code on february 19xx on march 19xx letter that reflected its name change to received a determination that superseded the above determinations confirming the continued exemption under sec_501 of the code and granting non-private foundation by meeting the public support classification under sec_170 of the code finally on november 19xx confirmed the continued exemption under sec_501 of the code and changed the non- private_foundation classification from publicly supported to that of a school under sec_170 of the code received a determination_letter that superseded all prior determinations and on january 19xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items year period ended 20xx 20xx filed a form 990-n for the tax_year ended june 20xx and forms and 990-t for the tax_year ended june 20xx the form 990-n filed for june 20xx is a postcard and does not contain financial information the form_990 for the tax_year ending june 20xx reported the following revenue contributions food cart space rental dollar_figure x xxx dollar_figurexx xxx dollar_figure x xxx the food cart and space rental revenues were also reported on form 990-t the director of was interviewed on march 20xx he stated that lost its funding from revenue in 20xx had approximately xx students enrolled in its educational program once it lost its funding all of its programs essentially stopped and they ceased operating as a school 20xx was the last year that public schools in june of 20xx this had been the majority of served students stated that the sources of income since 20xx have primarily been from rental sources they rent space on the outside south side of their property to four food trucks the rental fees include amounts attributable to water and electricity use they also rent two modular units on the east side of their property to a day care center they also rent out their general and classroom spaces to a men’s club that meets once a week food truck rents are dollar_figurexxx a month but can vary depending on the season and utility use the day care pays dollar_figurexxx a month and the men’s club pays dollar_figurexxx a month expenses repairs and maintenance and property taxes on the building explained that they had to rent out the property to meet the utility still receives a small amount of revenue from two contributors and provided a file of invoices and bills of the organization invoices were for various utilities also provided several years of repair and upgrade expenses and property_tax payments bank statements the bank statements for tax years ending june 20xx and june 20xx were analyzed during the examination regular monthly withdrawals included payments for telephone internet electricity water trash insurance and bank charges no invoices or withdrawals related to the conduct of educational programs in a letter dated april 20xx exemption for not using the property for exempt purposes the letter stated their property would property_tax revoked form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a ene name of taxpayer tax identification_number year period ended 20xx 20xx become xxx taxable beginning with the 20xx xx assessment year payments in 20xx and in 20xx made property_tax the facility is located at storing left over classroom instruction material equipment computers furniture and supplies also allows its tenants to store their equipment and supplies in and on the property the tour of the facility found no indications that any current or recent educational programs are conducted at the facility the facility is currently stated that since 20xx when they lost the funding from the public schools has been trying to find funding and other educational programs to conduct they have also been trying to find other organizations that they could collaborate with to conduct other educational programs they were recently working with however the board_of directors just recently voted against this collaborative partnership they have also been talking with facility however no set plans have been made despite these efforts any educational programs since june of 20xx about conducting an aerospace program for youth at their has not conducted law sec_501 of the code provides in part exemption from federal_income_tax to organizations that are organized and operated exclusively for religious charitable scientific literary or educational_purposes as long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be both organized and operated exclusively for one or more of the purposes specified in that section regulations sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code the regulations further clarifies that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1_501_c_3_-1 provides that in order to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests the organization must not be operated for the benefit of designated individuals or the persons who created it catalog number 20810w form 886-a publish no irs gov page department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items year period ended 20xx 20xx government’s position tax exempt status under sec_501 of the code should be revoked since it has not conducted exempt_activities nor operated for exempt purposes since june 20xx maintaining its building and allowing others to rent space on its property does not further any exempt purposes under sec_501 of the code although attempts at finding other educational programs have been made no educational programs or partnerships have been found or conducted in the last fruition and have only remained in the conceptual stages simply having discussions with others about proposed programs or activities does not constitute operating for a charitable or educational purpose as required by sec_501 of the code years any ideas or projects discussed have not come to cannot retain its exempt status simply because it may have a charitable purpose in the in fact this precludes it from tax exempt status an organization with no exempt_activities future is not operating for an exempt_purpose it cannot meet the requirements of sec_501 of the code which requires an organization to be organized and operated exclusively for exempt purposes code does not operate for exempt purposes as required by sec_501 of the taxpayer’s position suggests with its ongoing efforts to search for other educational programs for the youth in the area that it continues to further its original exempt educational and charitable purposes the rental_activity is only conducted to help pay for the upkeep and maintenance of the facility so that it remains ready to open its doors with the next educational program time to find new programs and or new partners to assist them in conducting new educational programs and to find funding sources for these programs in this regard they disagree with the government's position that they do not conduct activities that further exempt purposes requests additional conclusion does not meet the requirements to remain exempt under sec_501 of the code because it is not operating for exempt educational or charitable purposes status under sec_501 of the code should be revoked the effective date for this revocation is july 20xx the first day of the tax period under examination tax exempt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
